



COURT OF APPEAL FOR ONTARIO

CITATION: El Kasir v. Susac, 2016 ONCA 797

DATE: 20161027

DOCKET: C61999

Rouleau, van Rensburg and Miller JJ.A.

BETWEEN

Fathy El Kasir

Plaintiff (Appellant)

and

Sandra Susac

Defendant (Respondent)

Fathy El Kasir, acting in person

Sandra Susac, acting in person

Heard: October 26, 2016

On appeal from the judgment of Justice Stephen T. Bale of
    the Superior Court of Justice, dated March 18, 2016.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is dismissed. The action claims damages within the
    jurisdiction of the Small Claims Court and there was no error in the motion
    judges order that this claim be transferred to the correct forum. In argument,
    the appellant acknowledged this part of the decision is correct.

[2]

To the extent the Statement of Claim seeks declaratory relief which is
    not within the jurisdiction of the Small Claims Court, the essence of the claim
    is allegations of professional misconduct, which is properly a matter for the
    Law Society. There is no error in the motion judge striking out this claim. The
    order does not affect the appellants right to continue his complaint before
    the Law Society.

[3]

Costs should follow the event. The respondent is awarded $150.00 in
    costs, inclusive of disbursements and applicable taxes.


